Detailed Action
Summary
1. This office action is in response to the application filed on July 31, 2020. 
2. Claims 1-6 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 07/31/2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 10/19/2020 and 07/31/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
EXAMINER’S AMENDMENT 
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Richard Turner on 10/11/2021. Therefore, claim 1 is amended as follows;
Claim 1:

An electric-power conversion system controller for controlling a converter that boosts a DC voltage inputted through input terminals thereof and outputs the boosted DC voltage through output terminals thereof, wherein the converter includes a positive-polarity-side switching device having a positive-polarity-side diode connected in anti-parallel therewith, a negative-polarity-side switching device having a negative-polarity-side diode connected in anti-parallel therewith, a reactor, and a temperature sensor that detects a temperature of one of or a temperatures of both of the positive-polarity-side switching device and the positive-polarity-side diode, wherein the positive-polarity-side switching device and the negative-polarity-side switching device are connected in series with each other between [[the]] a positive-polarity-side output terminal and [[the]] a negative-polarity-side output terminal, wherein [[the]] a  connection point between the positive-polarity- side switching device and the negative-polarity-side switching device is connected with [[the]] a positive-polarity-side input terminal via the reactor, and the negative-polarity-side output terminal and [[the]] a negative-polarity-side input terminal are connected with each other, wherein when performing voltage-boosting control in which a 32/36 voltage between the output terminals is made higher than a voltage between the input terminals, the electric-power conversion system controller performs on/off control of the positive-polarity-side switching device and the negative-polarity-side switching device in an on/off period, and when performing direct-coupling control in which the input terminals and the respective corresponding output terminals are directly coupled with each other, the electric-power conversion system controller turns on the positive- polarity-side switching device and turns off the negative- polarity-side switching the temperature detected by the temperature sensor is higher than a determination temperature, the electric-power conversion system controller performs the voltage-boosting control, and in the case where the temperature is the same as or lower than the determination temperature, the electric-power conversion system controller performs the direct-coupling control.  

Allowable subject matter
8. Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 recites, inter alia, “wherein in the case where even when determining that the direct-coupling control is to be performed, the temperature detected by the temperature sensor is higher than a determination temperature, the electric-power conversion system controller performs the voltage-boosting control, and in the case where the temperature is the same as or lower than the determination temperature, the electric-power conversion system controller performs the direct-coupling control.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-6, claims 2-6 depend from claim 1, thus are also allowed for the same reasons provided above.

Conclusion 
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (20170288593) present invention is to provide when electric current flows through each part (each IGBT device and each diode) of the converter in accordance with charge/discharge of the battery, heat is generated in the part. In order to appropriately suppress overheating of each part, it is desirable to detect the temperature of each part by means of a temperature sensor, and restrict charge/discharge of the battery so that the temperature of each part does not exceed a corresponding permissible temperature.
Yuasa (20160172993) present invention is to provide a power conversion device which appropriately recognizes the temperature of a switching element of a converter unit even when a temperature detection unit is provided at a position away from the switching element of the converter unit, thereby improving reliability; and an air-conditioning apparatus using the power conversion device.
Noguchi (20100273080) the present invention is to provide a power system capable of supplying power steadily to the outside even at a low temperature.
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Examiner, Art Unit 2839